Citation Nr: 0309278	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right knee


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had in excess of 20 years of active service 
ending in August 1995.

This appeal arises from an April 1999 decision of the 
Columbia, South Carolina RO that confirmed a noncompensable 
evaluation for post-traumatic degenerative joint disease of 
each knee.  In October 1999, the RO increased the rating for 
the left knee disability to 10 percent, but confirmed the 
noncompensable evaluation for the right knee.


REMAND

In May 2002 the Board undertook further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded so that 
the RO can initially review all evidence.

In a letter dated in September 2002, the Board informed the 
veteran of the VCAA and the evidence needed to substantiate 
his claims and what evidence he was responsible for 
obtaining.  However, the Federal Circuit has determined that 
such notice was inadequate because it limited the time period 
for submitting necessary evidence to 30 days rather than the 
statutorily mandated one year.  Id.  Since the one-year 
period has not passed, and the veteran has not waived the one 
year time period, the Board cannot decide the claims.

Accordingly, the veteran's appeal is remanded for the 
following:

1.  The RO should inform the veteran that 
he has until September 12, 2003 to 
respond to the Board's September 12, 2002 
VCAA letter.  His claims cannot be 
adjudicated prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
time period.  

2.  The RO should request that Steven 
Page, M.D., the physician who conducted 
the veteran's March 2002 examination 
through the Dorn VAMC, furnish a report 
of the left knee X-ray examination 
conducted during that examination.

3.  The RO should then readjudicate the 
veteran's claims in light of the evidence 
received since its July 2000 supplemental 
statement of the case.

4.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



